Title: From George Washington to David Humphreys, 26 June 1797
From: Washington, George
To: Humphreys, David



My dear Humphreys,
Mount Vernon 26th June 1797

Since I did myself the pleasure of writing to you by Captain OBrian, I have been favoured with your letters of the first of Jany and 18th of Feby. The last in date, was the first received; but neither came to hand until long after I had left the Chair of Government, & was seated in the shade of my own Vine & Fig-tree.
The testimony of your politeness and friendship to Mrs Washington and myself, which accompanied the latter, are accepted with the same cordiality and chearfulness, with which I am sure

they were presented. Presents however, to me, are of all things the most painful; but when I am so well satisfied of the motives which dictated yours, my scruples are removed; and I receive the Buckles (which are indeed very elegant) as a token of your regard & attachment; & willkeep, & wear them occasionally, for your sake.
As the Gazettes of this Country are transmitted from the Department of State to all our Diplomatic characters, abroad, you will, of course, have perceived, that the measure, advised by you, relative to the disavowal of the forged letters, (attempted to be imposed on the public as written by me in 1776) had been previously adopted; without any of the accompaniments contained in your draught, wch was received long after the publication of it.
I am clearly in sentiment with you, that every man who is in the vigour of life, ought to serve his country in whatsoever line it requires, and he is fit for; it was not my intention therefore to persuade you to withdraw your services whilst inclination, & the calls of your country demanded your services; but the desire of a companion in my latter days, in whom I could confide, might have induced me to express myself too strongly on the occasion. The change however, which I presume has ’ere this taken place in your domestic concerns, would, of itself, have annihilated every hope of having you as an inmate, if the circumstance had been known at the time.
On this event, which I persuade myself will be fortunate & happy for you, I offer my congratulations with all the sincerity & warmth you can desire; and if ever you should bring Mrs Humphreys to the U. States, no roof will afford her & you a more welcome reception than this, while we are the Inhabitants of it.
To the Department of State, and the Gazettes which will be transmitted from thence, I shall refer you for the political State of our affairs; but in one word I might have added, that nothing short of a general Peace in Europe will produce tranquillity in this country, for reasons which are obvious to every well informed, or observant man, among us. I have a confidence however, in that Providence, which has shielded the U. States from the Evils which have threatned them hitherto: and as I believe the major part of the people of this country are well affected to the Constitution, & government of it, I rest satisfied that if ever a crisis should arise to call forth the sense of the Community it will be strong in support of the honor & dignity of the Nation. Therefore, however much I regret the opposition which has for its object the embarrassment

of the administration, I shall view things in the “Calm lights of Mild Philosophy” and endeavour to finish my course in retirement & ease.
An absence from home of eight years, except short occasional visits to it (which allowed no time to investigate, or look into the real state of my private concerns) has very much deranged them; and occasioned such depredations upon buildings, and all things around them, as to make the expence of repairs almost as great, and the employment of attending to Workmen, almost as much, as if I had commenced an entire new establishment.
The Public buildings in the Federal City go on well: one wing of the Capitol (with which Congress might make a very good shift) and the Presidents house, will be covered in this autumn, or to speak more correctly perhaps, the latter is now receiving its cover, & the former will be ready for it by that epoch. An elegant bridge is thrown over the Potomac at the little Falls, and the navigation of the River above it will be completed, nearly, this season; through which an immensity of Produce must flow to the Shipping Ports thereon. Alexandria you would scarcely know; so much has it increased since you was there; two entire Streets where Shallops then laded & unladed are extended into the River, & some of the best buildings in the Town erected on them. What were the Commons, are now all inclosed, and many good houses placed on them. As my circle is now small, my information will be, of course, contracted; as Alexandria & the federal City will, probably, be the extent of my perambulations. If you have entered the matrimonial list, I pray you to present me in respectful terms to your lady, and at all times, & under all circumstances, that you would believe me to be, as I really am, My dear Sir Your most Obedient and Affectionate Servant

Go: Washington


P.S. The Seal of this Letter being black is occasioned by the death of my only Sister, Mrs Lewis late of Fredericksburgh.

